Beck, Presiding Justice.
The creation and maintenance of a wooden building on a public-school ground, which will be used as a basketball court and for other recreational exercises to be conducted by the pupils within the enclosure of the building, can not of itself be adjudged to be a nuisance. Whether there might be such an abuse of the privilege of exercising and playing therein as would render it a nuisance, we do not decide; but under the conflicting evidence in this case the judge did not err in refusing an injunction.

Judgment affirmed.


All the Justices concur.

Benjamin B. Garland and W. E. Watkins, for plaintiffs.
W. H. Key and A. S. Thurman, for defendants.